The only issue on appeal that has not arguably been rendered
                moot is whether respondent mediated in bad faith. Appellants contend
                that respondent mediated in bad faith because respondent did not orally
                disclose the full terms of a written modification offer until the end of the
                mediation. We conclude that substantial evidence supports the district
                court's determination that this shortcoming did not amount to bad-faith
                mediation. Edelstein, 128 Nev. at , 286 P.3d at 260 (indicating that a
                district court's factual determinations will not be disturbed on appeal if
                they are supported by substantial evidence). Accordingly, we affirm the
                district court's decision to not impose sanctions on respondent. Id.
                            It is so ORDERED.




                                                            Pickering




                                                            Pafraguirre

                                                                           41"4.•••••••••s••s•s94.4-4w




                                                            Saitta


                cc: Hon. Kathleen B. Delaney, District Judge
                     Hafter Law
                     RCO Legal, P.S.
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA                                             2
(0) I947A e04